Citation Nr: 0945954	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-29 352	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1979.  The Veteran also had a period of active duty 
for training (ACDUTRA) from June 1974 to December 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  However, jurisdiction over the appeal 
currently resides with the RO in Waco, Texas.

Initially, the Board notes that as to the Veteran's claims 
for service connection for residuals of a back injury, a 
bilateral knee disorder, and a bilateral ankle disorder, 
these issue are no longer in appellate status because they 
were withdrawn at the July 2009 hearing in Waco, Texas.  
38 C.F.R. § 20.204(b) (2009) (a substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision). 

As noted above, the Veteran testified at a travel board 
hearing before the undersigned at the Waco, Texas, RO in July 
2009, the transcript of which is of record.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record demonstrates that tinnitus is related to active 
service.

2.  The preponderance of the competent and credible evidence 
is against finding that bilateral hearing loss was present 
in-service, sensorineural hearing loss manifested to a 
compensable degree in the first post-service year, or that 
bilateral hearing loss is related to service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Bilateral hearing loss was not incurred or aggravated by 
active service nor may sensorineural hearing loss be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

As to the claim of service connection for tinnitus, the Board 
finds that given the fully favorable decision contained 
herein that a discussion of the VCAA is unnecessary as to 
this issue because any deficiency in the timing or content of 
such notice would constitute harmless error.  To whatever 
extent the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
a disability rating and an effective date, the Board finds 
that the RO will address any applicable downstream issues 
when effectuating the award and therefore any failure to 
provide this notice at this junction cannot prejudice the 
claimant because he will be free to appeal any finding by the 
RO regarding a disability rating and effective date.

As to the claim of service connection for bilateral hearing 
loss, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  Moreover, written notice provided in February 
2004, prior to the appealed rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) except for notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the 
notice of the type of evidence necessary to establish 
disability rating and effective date for the disability on 
appeal was not provided to the Veteran, the Board finds that 
this error is harmless because the claim for service 
connection for hearing loss is being denied and these issues 
are therefore moot. 

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO obtained and associated with the 
claims file the Veteran's service treatment records and all 
identified and available post-service records.  The Veteran 
was also provided a VA examination in connection with the 
appeal which the Board finds adequate to adjudicate the claim 
because the VA examiner providing an opinion as to the 
origins of the claimant's hearing loss after a review of the 
record on appeal and an examination of the claimant as well 
as provided a reason for the opinion with citation to 
relevant evidence found in the claims file.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

The Claims

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

Where a Veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009). 

The Court has held that service connection can be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  



I.  Tinnitus

The Veteran claims that current tinnitus is due to his June 
1974 head injury in which he was knocked unconscious after 
running into a surface mounted door closer.  

In this regard, service treatment records dated in 1974 
document a head injury that required stitches and show the 
Veteran's subsequent treatment for post traumatic headaches 
but not tinnitus.  38 C.F.R. § 3.303(a); also see Hickson v. 
West, 12 Vet. App. 247, 253 (1999) (in order to establish 
service connection for a claimed disorder, the following must 
be shown:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  

Post-service, VA treatment records show the Veteran's 
complaints, diagnoses, and/or treatment for tinnitus starting 
in 2004.  See McClain v. Nicholson, 21 Vet. App. 319 at 321 
(2007)  (holding that the requirement of a current disability 
is satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim).

As to the origins or etiology of the tinnitus, a February 
2008 VA audiological examiner both noted that Veteran's 
complaints of tinnitus since his in-service head injury and 
opined that it is more likely that his tinnitus was related 
to service.

While the July 2004 VA audiological examiner opined that 
there was insufficient information available to determine 
etiology of tinnitus without resorting to speculation, the 
February 2008 opinion is not directly contradicted by any 
other medical opinion of record.  See Colvin v. Derwinski 1 
Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).

The Board recognizes the large gap in time between the 
Veteran's 1978 separation from active duty and his first 
being diagnosed with tinnitus in 2003.  Nonetheless, given 
the diagnosis found in the record, the fact that the claimant 
is both competent and credible to report of the fact that he 
had a problem with tinnitus since service because tinnitus 
may be diagnosed by its unique and readily identifiable 
features, and because the most credible medical evidence of 
record related this disability to a documented in-service 
injury, the Board finds that with granting the Veteran the 
benefit of any doubt in this matter that service connection 
for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

II.  Bilateral Hearing Loss

The Veteran contends that his hearing loss was caused by his 
being exposed to missile fire, tank cannon fire, and small 
arms fire while serving in the Army as well as being exposed 
to the noise generated by an Armored Personnel Carrier 
(APC).  It is also alleged that his bilateral hearing loss 
was caused by his in-service head trauma in 1974.

As to a current disability, the Board notes that the February 
2008 VA examination diagnosed bilateral hearing loss as 
defined by VA with pure tone thresholds of 50 dB at 500 Hz, 
45 dB at 1000 Hz, 45 dB at 2000 Hz, 55 dB at 3000 Hz, and 65 
dB at 4000 Hz for the right ear and 25 dB at 500 Hz, 40 dB at 
1000 Hz, 45 dB at 2000 Hz, 40 dB at 3000 Hz, 35 dB at 4000 Hz 
for the left ear with maximum word recognition scores of 96 
percent bilaterally.  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that the Veteran's DD 214s lists his occupational 
specialty as infantryman and military police.  Moreover, the 
Board finds that the Veteran is both competent and credible 
to report on the fact that he was exposed to tank, cannon, 
and small arms fire gunfire as well as missile explosions and 
APCs while on active duty.  Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.   Furthermore, as noted 
above, service treatment records document a head injury in 
1974.  Therefore, the Board will concede that he had noise 
exposure and a head trauma while on active duty.  

However, service treatment records, including the October 
1978 separation examination, noted that the Veteran's hearing 
was within normal limits.  Therefore, entitlement to service 
connection for bilateral hearing loss based on in-service 
incurrence must be denied despite the fact that the Veteran 
had documented noise exposure and a head trauma while on 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1979 and his first 
being complaints of hearing loss in 2003.  Put another way, 
the approximately 24 year gap between the Veteran's discharge 
from active duty and the first evidence of hearing loss 
weighs heavily against his claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems hearing since 
service.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  However, the claim of having problems 
hearing since active duty is contrary to what is found in the 
in-service and post-service medical records including the 
October 1978 separation examination.  In these circumstances, 
the Board gives more credence to the independent medical 
evidence of record, which is negative for complaints, 
diagnoses, or treatment for hearing loss for 24 years 
following his separation from active duty, than the Veteran's 
and his representative's claims.  Therefore, entitlement to 
service connection for bilateral hearing loss based on post-
service continuity of symptomatology must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the documentation of the 
disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that at the July 2004 VA audiological examination 
it was opined, after a review of the record on appeal and an 
examination of the claimant, as follows: 

An audiogram completed on [February 18, 
1974], prior to Veteran's entrance into 
military service, revealed normal hearing 
sensitivity in both ears at 500 -6K Hz.  
Testing was again completed on [January 
2, 1975] and [March 2, 1978], revealing 
normal hearing sensitivity in both ears.  
A final examination was completed on 
October 17, 1978, just prior to Veteran's 
discharge from the Army.  Testing showed 
normal hearing sensitivity in both ears 
at 500 to 4K Hz....Since Veteran's hearing 
sensitivity was normal in both ears just 
prior to discharge it is not likely that 
Veteran's hearing loss is the result of 
military service.  

On the other hand, in the subsequent February 2008 VA 
audiological examination, it was opined after a reference to 
the claimant being subject to tank, cannon, and small arms 
fire as well as missile explosion and helicopters while in 
the Army, that it was more likely than not that his current 
hearing loss resulted from his in-service noise exposure.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 
 The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

With the above criteria in mind, the Board finds that it must 
give more probative value to the negative opinion provided by 
the July 2004 VA examiner.  The Board has reached this 
conclusion because the July 2004 VA examination included a 
review of the claims file along with a discussion/rationale 
of the pertinent evidence of record and took into account 
both the claimant's active duty audiological examinations and 
the large gap in time between his separation from active duty 
and first seen complaining of hearing loss.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed).  On the other hand, the Board does not find 
the February 2008 opinion credible to establish a nexus 
because there is no indication that the examiner reviewed the 
Veteran's claims file before rendering the opinion.  Id.   
Instead, it was based on an inaccurate history provided by 
the claimant because the history he gave did not include the 
fact that he was not suffering from hearing loss when he was 
discharged from active service or for over two decades 
thereafter.  Moreover, the February 2008 opinion did not take 
into account this large gap in time between the Veteran's 
separation from active duty and first being seen with hearing 
loss.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(holding that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  
The February 2008 VA examiner also did not provide a basis 
for his opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (whether the physician provides the basis for 
his opinion goes to the weight or credibility of the 
evidence).  As such, the Board finds the February 2008 
opinion is too speculative to carry any probative value.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim).  As such, the opinion from the February 
2008 VA examiner is not credible.  

As to the Veteran and his representative's claims that the 
appellant's bilateral hearing loss was caused by his military 
service, laypersons are generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 
(2002).  

As noted above, the Veteran and his representative are 
competent to give evidence about what they see and the 
claimant is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that 
he had problems with hearing loss since service.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.   However, the Veteran is not competent to provide 
evidence as to complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Therefore, his opinion 
and that of his representative are not competent with regard 
to an assessment as to etiology.  Conversely, VA examiners 
are competent to make such an assessment.  Moreover, the 
Board finds that the lay statements as to a nexus are 
outweighed by the negative VA medical opinion cited above.  

Therefore, the Board also finds that service connection for 
bilateral hearing loss is not warranted based on the initial 
documentation of the disability after service because the 
weight of the competent and credible medical evidence is 
against finding a causal association or link between the 
post-service disorder and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
bilateral hearing loss.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that with regard to the issue of entitlement 
to service connection for headaches, to obtain a medical 
opinion is required to reconcile the July 2004 VA examiner's 
opinion that current headaches were not caused by his 
documented in-service head injury with the September 2004 
private opinion that current headaches were caused by this 
injury.  38 U.S.C.A. § 5103A(d); Green v. Derwinski, 
1 Vet. App. 121 (1991) (holding that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment).  In providing 
the requested opinion, the VA examiner should be mindful of 
the Veteran's competent and credible testimony regarding his 
receiving undocumented treatment for his headaches since 
service because his post-service employment as a paramedic 
placed him in contact with healthcare professionals who were 
willing to treat him for his headaches without documenting 
the treatment.

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his headaches.  All 
indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  The claims file, to include 
a copy of this remand must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  The examiner should 
thereafter provide an opinion as to 
whether the Veteran's current headaches 
are as likely as not related to his 
military service included the 
documented in-service head injury in 
1974 and the subsequent post traumatic 
headaches.  The examiner should provide 
a thorough rationale for his or/her 
conclusion.

Note 1:  In providing the opinion, the 
VA examiner should reconcile the July 
2004 VA examiner's opinion and the 
September 2004 private opinion.

Note 2:  The physician is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

2.	The Veteran should thereafter be 
provide with updated VCAA notice in 
accordance with Dingess, supra; 
38 U.S.C.A. §§ 5100, 5103, 5103A; and 
38 C.F.R. § 3.159.

3.	After any additional notification 
and/or development that the RO/AMC 
deems necessary is undertaken, the 
Veteran's claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that contains notice 
of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to this issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


